Case 2:19-ap-01039-BR   Doc 12 Filed 05/21/19 Entered 05/21/19 12:45:59   Desc
                         Main Document     Page 1 of 4
Case 2:19-ap-01039-BR   Doc 12 Filed 05/21/19 Entered 05/21/19 12:45:59   Desc
                         Main Document     Page 2 of 4
Case 2:19-ap-01039-BR   Doc 12 Filed 05/21/19 Entered 05/21/19 12:45:59   Desc
                         Main Document     Page 3 of 4
      Case 2:19-ap-01039-BR   Doc 12 Filed 05/21/19 Entered 05/21/19 12:45:59   Desc
                               Main Document     Page 4 of 4




T.JDIBFM.-BVUFS
